UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2179


In re: AARON A. EDISON,

                    Petitioner.



                  On Petition for Writ of Mandamus. (2:18-cv-00411)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron Anthony Edison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron A. Edison filed a petition for writ of mandamus seeking an order compelling

the district court to act on his “Petition to Appeal” filed in the district court and his motion

for appointment of counsel. Our review of the district court’s docket reveals that the district

court has denied Edison’s motion for appointment of counsel and his Petition to Appeal.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          PETITION DENIED




                                               2